Title: From Thomas Jefferson to William Robertson, 30 September 1788
From: Jefferson, Thomas
To: Robertson, William


          
            
              Sir
            
            Paris Sep. 30. 1788.
          
          I am this moment honoured with your favor of the 26th. inst. and in answer thereto have to inform you that the power of granting Sea letters for the East-Indies is lodged by Congress solely in the hands of their Secretary for foreign affairs, Mr. Jay. He is the person therefore to whom it will be necessary for you to apply. I have the honor to be Sir Your very humble servt.,
          
            Th: Jefferson
          
        